Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  An information processing apparatus comprising: a power processor; an interface: a first detector configured to detect at least one of a voltage value and a current value on an electric power line that connects the power processor and the interface; a second detector configured to detect at least one of a voltage value and a current value on the electric power line; a switch configured to switch a supply of electric power supplied from the interface to an outside; and a controller configured to: control the switch to restrict the electric power supplied from the interface to an outside in a case where at least one of a detection value of the first detector and a detection value of the second detector is equal to or greater than a threshold value in combination with the remaining limitations of independent claims.  

Claim 16:  A control method of an information processing apparatus including: a power processor; an interface: a first detector configured to detect at least one of a voltage value and a current value on an electric power line that connects the power processor and the interface; a second detector configured to detect at least one of a voltage value and a current value on the electric power line, and a switch configured to switch a supply of electric power supplied from the interface to an outside, the control method comprising the step of: controlling the switch to restrict the electric power supplied from the interface to an outside in a case where at least one of a detection value of the first detector and a detection value of the second detector is equal to or greater than a threshold value in combination with the remaining limitations of independent claims.  
 Claim 21: A non-transitory computer-readable storage medium storing a computer program, when executed by a computer mounted on an information processing apparatus including: a power processor; an interface: a first detector configured to detect at least one of a voltage value and a current value on an electric power line that connects the power processor and the interface; a second detector configured to detect at least one of a voltage value and a current value on the electric power line; and a switch configured to switch a supply of electric power supplied from the interface to an outside, the computer program being configured to cause the information processing apparatus to: control the switch to restrict the electric power supplied from the interface to an outside in a case where at least one of a detection value of the first detector and a detection value of the second detector is equal to or greater than a threshold value in combination with the remaining limitations of independent claims. 
 

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859